A brother of the plaintiff below, being over fourteen years of age, had indentured himself as an apprentice to the defendant, and lived in his family. During his apprenticeship, he was taken sick with the scarlet fever at his brother's, the plaintiff's house, where he remained until he recovered, who employed a physician and nurse to attend him, and incurred other expenses on his account, as well as inconvenience to his family during his illness; and the action was to recover for these expenses and this inconvenience. It was proved that the defendant had notice of his illness at the house of the plaintiff, and had said that he would not have him at his own with that complaint for a hundred dollars.
That if the defendant had notice of the illness of his apprentice at the house of his brother, the plaintiff, and took no steps to have him removed to his own, or he was too unwell to be removed, and the attentions procured for him by the plaintiff were such as were necessary and proper under the circumstances and in the situation in which he was placed at the time, inasmuch as the law imposed an obligation on the master to take proper care of, and to make the necessary provisions for his duly indentured apprentice in sickness as well as in health, it would imply a promise by the defendant to pay the plaintiff for the expenses and trouble incurred by him in the present instance, and the latter would therefore be entitled to recover. *Page 76